Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seth Weinfeld on 3/11/2021.

The application has been amended as follows:

IN THE CLAIMS

Claim 1    (Currently Amended) An image recording device comprising:
a tray configured to hold a sheet thereon;
a sheet feeder configured to feed the sheet on the tray, the sheet feeder comprising an arm and a roller rotatably supported by the arm, the arm being configured to pivot about a pivot axis such that the roller moves between a first roller position and a second roller position which is above the first roller position;

a return guide comprising an upper surface, a lower surface opposite to the upper surface, and a portion defining an opening, the upper surface being configured to guide the sheet having the image recorded thereon back toward the recording unit in a return direction, where the pivot axis of the sheet feeder is located between a portion of the upper surface of the return guide and the tray, the portion of the upper surface being located upstream of the opening and downstream of the pivot axis, and
wherein the roller and the portion defining the opening are located downstream of the pivot axis with respect to the return direction.

Claim 1 was amended to clarify the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853